Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of the Claims
Claims 21-40 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21-40 are indefinite in the recitation "a plurality of lamellae oriented substantially perpendicular to a bottom surface of the scaffold" in claims 21 and 35, the recitation "a plurality of lamellae oriented substantially perpendicular to a surface of a tissue in need of regeneration" in claim 38, and the recitation "the bottom surface is configured to be placed substantially parallel to the surface of the tissue in need of regeneration" in claim 40.  Inasmuch as the claimed scaffold requires a plurality of lamellae with interlamellar spaces formed between the surfaces of said lamellae, the claim implies that the lamellae are parallel to one another.  There are no other structural features required of the claim that one can use to orient the claimed scaffold (e.g., parallel layers) to determine whether the lamellae are oriented perpendicular to a bottom surface of the scaffold or to a tissue in need of regeneration.  It is further unclear what surface must be "a bottom surface" as the orientation of the scaffold depends on the intended use and placement of the scaffold.  In other words, the bottom surface of the scaffold referred to in claim 1 is not defined and/or lacks antecedent basis.  As such, the designation of the lamellae relative to "a bottom surface" is arbitrary at best.  
Thus, one of ordinary skill in the art could reasonably construe the lamellae to be oriented in any subjective orientation relative to the undefined bottom surface of the scaffold.  Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in the specification, the metes and bounds of these claims are indefinite.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 21-28, 30, 32-35, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROY (US 2006/0229735; Pub. Oct. 12, 2006).
Roy discloses implant devices for tissue engineering (title; abstract).  The devices are used as tissue scaffolds and cellular growth (e.g., cellular ingrowth and attachment) ([0002], [0041], [0043], [0075]).  The disclosed implants comprise a plurality of parallel layers (i.e., lamellae per par. [0157] of the instant application) spaced apart by a plurality of members or columns (i.e., protuberances) (abstract; Figs. 1, 2, 10-16; [0048], [0052]).  Thus, the plurality of layers are separated by inter-layer (i.e., interlamellar) spaces.  Roy teaches the surfaces of the layers have a micro-patterned surface featuring a plurality microstructures or posts protruding from the surface with dimensions in the low to sub-micrometer range ([0056], [0060]-[0062], [0067]).  As the devices are made of polymers (see further discussion below), these microstructures read on the instantly recited polymer nanofibers, which are not limited by any structural features.  Furthermore, Roy teaches that the shape of the micro-structures is not limited ([0067]).  Roy teaches the materials used to manufacture the devices are biocompatible/bioresorbable polymers that have the ability to encourage cell attachment, including PLGA, polyacrylates, polyethylene, PDMS, natural polymers, etc. ([0068]-[0071]).  
Regarding claims 24, 25, 38, and 40, these claims are directed to the intended use (desired orientation) of the claimed tissue scaffold.  Moreover, the recited limitations are present in wherein clauses, which do not add any structural features to the claims.  Regarding wherein clauses and intended use, the MPEP states, "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  The following are examples of language that may raise a question as to the limiting effect of the language in a claim: 
(A)      statements of intended use or field of use, 
(B)     “adapted to” or “adapted for” clauses, 
(C)     “wherein” clauses…"  
(D)     “whereby” clauses.  
This list of examples is not intended to be exhaustive.  See also MPEP § 2111.04."  See MPEP § 2103(I)(C).  Thus, the limitations regarding the desired orientation of the tissue scaffold in claims 24, 25, 38, and 40 are not necessarily afforded patentable weight.  Moreover, the orientation of the device does not change its structure or function.  In other words, the scaffold of Roy is "configured to be placed substantially parallel to the surface in need of regeneration" because the scaffold could be used in any orientation, and the structure is the same in any orientation.  Since the scaffold of Roy is capable of being oriented in any orientation it meets the claims.  
Regarding claim 30, Roy teaches the overall micro-architecture and micro-texture (including the microstructures) of the scaffold is such that the device functions to allow the continued flow of dissolved nutrients in biological or biocompatible fluids into, through, and around the device.  The device includes a geometry, pore size, and surface micro-texture that are conducive to cell migration, attachment, growth, differentiation, and proliferation ([0043]).  
Regarding claim 32, Roy teaches the microstructures are oriented normal to the surface of each layer (i.e., lamellar) surface ([0058]; Fig. 1).  
Regarding claim 33, Roy teaches the scaffolds include pores or openings (i.e., perforations) between the two surfaces of each of the parallel layers (Figs. 1, 2, 10-16; [0041], [0046], [0049]).  
Regarding claim 34, Roy reads on this claim at least because the designation of a first and a second region with first and second patterned arrays is completely arbitrary.  Thus any two arbitrary regions of a surface of a layer/lamella of Roy's device read on this claim.  Further, Roy teaches that the surface micro-texture (including the microstructures) 
Regarding claim 35, Roy teaches the columns (protuberances) have a diameter greater than the diameter of the microstructures/posts (nanofibers) ([0054], [0060]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 21-30, 32-35, and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROY (US 2006/0229735; Pub. Oct. 12, 2006) in view of LAURENCIN (US 2010/0310623; Pub. Dec. 9, 2010).  
The teachings of Roy are presented supra, and are incorporated herein.  
Regarding claim 29, Roy does not teach the layers arranged in a spiral.  However, this is a common arrangement for lamellar tissue scaffolds, which would have been obvious to a skilled artisan in this field.  
For instance, Laurencin discloses a spiral tissue scaffold comprising porous layers with gaps between each layer (title; abstract; Fig. 1).  Laurencin teaches nanofibers may be deposited on the layers to enhance cell penetration into the spiral scaffold.  The nanofiber-bearing polymer sheet may be rolled to produce the spiral scaffold ([0080]), which provides sufficient mechanical properties and nutrient supply for cell growth ([0022]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the layers of Roy's scaffolds in a spiral configuration.  One would have been motivated to do so since this arrangement is commonly used for tissue scaffolds to provide scaffolds having sufficient mechanical properties and gaps of controllable width between the layers per Laurencin.  Further, it is well within the skill of the ordinary artisan to select the arrangement of the layers from those known in the prior art.  

Claims 21-28 and 30-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROY (US 2006/0229735; Pub. Oct. 12, 2006) in view of FANG (US 2010/0129908; Pub. May 27, 2010) and/or LE BERRE (US 2015/0004692; Pub. Jan. 1, 2015).  
The teachings of Roy are presented supra, and are incorporated herein.  
Regarding claims 31 and 36, Roy teaches the height (length) of the microstructures may be about 10 µm, and teaches the diameter may be about 5 µm ([0060]).  Thus, the diameter is slightly different from the size range instantly claimed.  
However, given that the scaffolds of Roy are substantially similar to the instantly claimed scaffolds and, indeed, are used for the very same purpose, the teaching of "about 5 µm" is considered sufficiently close to the upper end of the instantly claimed diameter range that one of skill in the art would have expected the devices to have the same properties.  See MPEP § 2144.05(I).  Roy further suggests the diameter of the microstructures is a result-effective variable ([0143]).  Thus, Roy is considered to render obvious the instant claims on its own.  However, Fang and Le Berre are cited in the interest of compact prosecution to further show the obviousness of using projections with slightly smaller diameters than are disclosed by Roy.  
Specifically, Fang discloses devices for cell culture having a base surface and an array of projections extending therefrom (title; abstract).  Like Roy, Fang teaches the projections may be cylindrically shaped or may have other shapes ([0052]).  The projections have a height of about 1-100 µm (overlapping both that of Roy and that instantly claimed) (abstract; [0007]. [0051]).  The projections have a diameter of about 1-25 µm (also overlapping both that of Roy and that instantly claimed) ([0052]).  
Further, Le Berre discloses devices for guiding cell migration, the device having a textured surface having projections (title; abstract).  Like Roy, Le Berre teaches that additional protuberances (e.g., in the form of pillars) may be present to control the distance between two surfaces ([0117]-[0118]).  The projections have a height of about 100 nm to 20 µm (overlapping both that of Roy and that instantly claimed).  Le Berre teaches the projections preferably have a diameter of between 10 nm and 10 µm (also overlapping both that of Roy and that instantly claimed) ([0076]; claim 6), and that the dimensions of the projections can be modulated by those skilled in the art ([0107]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the tissue engineering and cell culture devices of Roy with projections (i.e., the "posts" of Roy) with diameters within the range taught by the prior art, including values overlapping those instantly claimed (i.e., slightly lower than those taught by Roy).  Since the prior art (e.g., Fang and Le Berre) teaches overlapping ranges for projections in tissue engineering and cell culture devices as those of Roy, Fang and Le Berre effectively establish dimensions within these ranges to be functional equivalents.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  Indeed, since all of Roy, Fang, and Le Berre are concerned with similar problems (i.e., the modification of surfaces with projections to improve cell culture thereon), one of skill in the art would understand that any dimensions in the ranges taught by the prior art would be suitable for this same application.  It is further noted that a range can be disclosed in multiple prior art references instead of in a single reference.  See MPEP § 2144.05(I).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,876,095
Claims 21-40 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,876,095.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '095 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '095 claims are limited to the instantly claimed scaffold having no nanofibers on the second surface.  However, the instant claims embrace this embodiment ("a plurality of polymer nanofibers protruding from at least one of the first and second surfaces").  Thus, the instant claims are anticipated by the '095 claims.  

Conclusion
Claims 21-40 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658